Hallam, J.
(dissenting.)
I dissent.
It seems to me the whole question in this case is whether the dismissal of the indictment was a dismissal on the merits, or tantamount to an acquittal of the defendant of the crime of murder. If it was not, and if another indictment might later be found, the lapse iof ten years cuts no figure, for there is no statutory limitation of time within which an indictment for murder may be found. The statute provides explicitly that “indictments for murder may be found at any time after the death of the person killed,” G. S. 1913, § 9150, and:
A provision permitting an indictment without limit as to time has never been held to violate the constitutional right of a person accused to a speedy trial.
*295It seems to me the question is one of statutory construction.
We have two sections of statute relative to dismissal of indictments.
One is section 8510. It 'provides that if a person is indicted and ■the “trial is not postponed upon his own application, unless tried at the next term of court in which it is triable, the indictment shall be dismissed, unless good cause to the contrary be shown.”
The other is section 9220, cited in the opinion, which provides that “the court may, either of its own motion or upon the application of the prosecuting officer, and in furtherance of justice, order an action after indictment to be dismissed.”
It will be observed that in each case the language iof the statute is that the indictment may be “dismissed.” There is no provision as to the effect of the dismissal. In my opinion these statutes do not confer upon the court power to dismiss a criminal prosecution on the merits. They certainly do not do so unless the term “dismissal” in itself signifies dismissal on the merits. It seems clear that it does not. Any such construction would be contrary to the common use of that term in legal proceedings.
The decisions generally hold that the dismissal of an indictment is not on the merits unless the statute so provides. 16 C. J. 448, State v. Garthwaite, 23 N. J. Law, 143; In re Garvey, 7 Colo. 502, 4 Pac. 758. And that a dismissal entered before the jury are impaneled and sworn is not equivalent to an acquittal and does not bar a subsequent prosecution for the same offense. 1 Wharton, Crim. Law 394 and notes; 1 Bishop, Crim. Law, § 1014; 16 C. J. 248; State v. Main, 31 Conn. 572; Dye v. State, 130 Ind. 87, 29 N. E. 771; State v. Ingram, 16 Kan. 14; Commonwealth v. Scott, 121 Mass. 33; People v. Kuhn, 67 Mich. 463, 35 N. W. 88; State v. Hodgkins, 42 N. H. 474; State v. Smith, 170 N. C. 742, 87 S. E. 98; State v. Reinhart, 26 Ore. 466, 38 Pac. 822; Montgomery v. State, 128 Wis. 183, 107 N. W. 14. The same rule is to be inferred from the decision of this court in State v. Peterson, 61 Minn. 73, 77, 63 N. W. 171, 28 L. R. A. 324. If the statute gives to the court power “of its own motion” to and upon the ground only that he deems it “in furtherance of justice” to effect by simple order an acquittal of a person *296charged with murder, it gives indeed large power. Such power is not in terms given. It should not rest in doubtful implication.
The purpose of the statutes cited is to effect speedy disposition of pending criminal prosecutions with their incidental restraint of liberty of persons accused, and this is what the Constitution requires. The Constitution does not impose any requirement that the disposition of a first indictment shall operate as a finality to prosecution of the accused. My understanding is that no former proceeding is a constitutional bar to criminal prosecution, unless it be such that the accused is being put twice in jeopardy in violation of article 1, section 7 of the Constitution.